MR. COMMISSIONER POORMAN
prepared tbe opinion for tbe court.
Appellant’s brief fails to comply with tbe provisions of Subdivision “a,” Subsection 3, of Rule X, of tbe Rules of tbis Court. Sucb failure bas many times been beld by tbis court to be fatal to an appeal. (Larkin et al. v. Butte & B. Consol. *526Min. Co. et al., 28 Mont. 41, 72 Pac. 304; Frederick et al. v. McMahon, 28 Mont. 263, 72 Pac. 621; Casey v. Thieviege, 27 Mont. 516, 71 Pac. 755, and ca-ses cited.)
No application bas been made to correct tbe brief, and, under tbe decisions in tbe cases above cited, none of tbe questions sought to be raised can be considered.
We therefore recommend 'that tbe judgment and order be affirmed.
Per Curiam. — For tbe reasons given in tbe foregoing’ opinion, the judgment and order appealed from are affirmed.